DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted June 21, 2022, has been received.  The amendment of claim 1, 3-4; and addition of new claim 7, is acknowledged.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a temperature sensor having an element comprising a resistor, a lead wire drawn out from the resistor, a signal wire bonded to the lead wire by welding, and a cover that covers the element and a welded part.
The cited art, U.S. Patent Pub. 2018/0252595 (“Sato”), discloses a similar temperature sensor also having an element comprising a resistor, a lead wire drawn out from the resistor, a signal wire bonded to the lead wire by welding, and a cover that covers the element and a welded part.  However, the cited art does not appear to explicitly disclose or suggest a volume ratio of the oxide particles occupying the welded part interface region is larger than a volume ratio of the oxide particles occupying the welded part main region, which are present in the welded part interface region, to a volume of the welded part interface region, the second volume ratio of the oxide particles indicating a ratio of a volume of the oxide particles, which are present in the welded part main region, to a volume of the welded part main region.   Thus, the specific composition of the welded interface region required by the present claims is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853